Citation Nr: 1206012	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for S1 nerve root irritation, right lower extremity.   
 
3.  Entitlement to an initial evaluation in excess of 10 percent for S1 nerve root irritation, left lower extremity.   

4.  Entitlement to an effective date prior to August 4, 2010, for the grant of service connection for S1 nerve root irritation, left lower extremity.   

5.  Entitlement to an effective date prior to August 4, 2010, for the grant of service connection for S1 nerve root irritation, right lower extremity.   

6.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 40 percent rating for spondylolisthesis, L5-S1 (a low back disability). 

When this matter was initially before the Board in March 2009, the Board found that the Veteran was not entitled to a rating in excess of 40 percent for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 11, 2010 Order, granted the parties' Joint Motion for remand, vacating that part of the Board's March 2009 decision that found that the Veteran was not entitled to a rating in excess of 40 percent for a low back disability and remanded the case back to the Board for compliance with the terms of the Joint Motion. 

In May 2010, in compliance with the Joint Motion's discussion of the potential applicability of extra-schedular evaluations and 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1), the Board re-characterized the issues on appeal as noted above and remanded them for additional development.  

In December 2010 the Board raised the issues of entitlement to service connection for bilateral S1 nerve root irritation secondary to a low back disability and granted service connection for them.  In a February 2011 rating decision the RO assigned separate 10 percent ratings, effective August 4, 2010, for S1 nerve root irritation of the right and left lower extremities.  Subsequently, the Veteran perfected an appeal to the Board regarding the effective dates and ratings assigned to his S1 nerve root irritation, left and right lower extremities.  In April 2011 the Board again remanded the Veteran's claims of entitlement to a rating in excess of 40 percent for a low back disability and entitlement to a TDIU.   

The issues of entitlement to an effective date prior to August 4, 2010, for the grant of service connection for S1 nerve root irritation, right and left lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by findings of favorable or unfavorable ankylosis of any part of his thoracolumbar spine, or any incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's S1 nerve root irritation of the left lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve. 

3.  The Veteran's S1 nerve root irritation of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5239 (2011).

2.  The criteria for an initial evaluation greater than 10 percent for S1 nerve root irritation of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2011).

3.  The criteria for an initial evaluation greater than 10 percent for S1 nerve root irritation of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  February 2006 and September 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claims for higher initial ratings for S1 nerve root irritation of the lower extremities, these grants of service connection stem from the Veteran's increased rating claim for his low back disability.  Thus, since these claims emanate from the initial grant of service connection, they are considered  "downstream" issues and as such do not require specific VCAA notice.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disabilities; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Low Back 

The Veteran seeks an initial evaluation in excess of 40 percent for a low back disability.  He contends that his condition causes great discomfort and that he deserves a higher rating.   

The RO granted service connection for a low back disability in a March 1968 rating decision, assigning a 10 percent rating effective January 27, 1968.  Following various adjudications, the Veteran's low back disability rating was increased to 40 percent, effective June 22, 2001, under 38 C.F.R. § 4.71a, DC 5003-5292.  The RO continued the Veteran's current 40 percent rating under 38 C.F.R. § 4.71a, DC 5239, in the April 2006 rating decision on appeal.  

The RO received the Veteran's current increased rating claim in January 2006, which was after VA promulgated new regulations concerning the evaluation of lumbosacral disabilities, effective September 26, 2003.  Thus, only the current rating criteria apply to the Veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Diagnostic Code 5239 is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The current General Rating Formula for Diseases and Injuries of the Spine provides for a 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a maximum 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Note (1) to Diagnostic Code 5239 provides that, for purposes of ratings under Diagnostic Code 5239, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

Thus, to receive a rating higher than 40 percent for his low back disability, the competent evidence must show that there is favorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  "Ankylosis" means immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary (Dorland's) 86 (24th ed., 1994). 

An April 2006 VA examination report notes that the Veteran has back pain every day, and had 4-5 incapacitating episodes over the past year, which last 2-4 days.  A physical examination was conducted.  The Veteran had forward flexion of 0 to 70 degrees, minus 20 degrees secondary to pain.  Extension was 0 to 10 degrees with pain, and left and right lateral flexion of 0 to 20 degrees, minus 10 degrees due to pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  Impressions of osteopenia of the lumbar spine, confirmed by bone density studies, and lumbar spine grade II spondylolisthesis were given.  

September 2006 VA treatment records note that the Veteran complained of back pain and the treating clinician noted that he had decreased range of motion in his back due to pain that radiates down into the right hip.  

March 2009 VA treatment records note that the Veteran reported severe pain in his lower back and was given an assessment of chronic low back pain and spondylolisthesis, lumbar spine.  

A VA examination was conducted in August 2010.  The examiner noted a review of the Veteran's claim file.  He reported a number of episodes of incapacitation in the past year, each lasting 3-4 days.  A physical examination was conducted, and the Veteran had forward flexion to 70 degrees with pain, extension to 10 degrees with pain, right and left lateral rotation to 20 degrees without pain, left lateral flexion to 10 degrees, and right lateral flexion to 15 degrees.  A diagnosis of grade II spondylolisthesis of the lumbar spine was given.  

Although the Veteran does have limitation of motion of his lumbar spine, all of the competent medical evidence of record shows that his lumbar spine does have some range of motion and therefore it is not immobile.  See Dorland's at 86.  Likewise, there is no medical evidence of record indicating, nor does the Veteran specifically contend, that any portion of his spine manifests ankylosis.  See 38 C.F.R. § 4.71(a), DC 5239.

Furthermore, although the Veteran reports that he has incapacitating episodes several times a year, there is no medical evidence of record, nor does the Veteran claim, that he has been prescribed bed rest for a total duration of at least 6 weeks during any 12 month period during the pendency of his claim by a physician due to his low back disability.  See Id.  

Accordingly the evidence does not establish that the Veteran's low back disability warrants a rating in excess of 40 percent under 38 C.F.R. § 4.71a, DC 5239 or DC 5243. 

B.  Nerve Root Irritation

The Veteran seeks evaluations in excess of 10 percent for his S1 nerve root irritation of the bilateral lower extremities.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

An August 2010 VA examination report notes that the Veteran's claim file was reviewed.  The examiner noted that the Veteran has back pain that radiates into the left lower extremity to the foot with occasional numbness and tingling.  Sitting or standing for long periods of time aggravates his symptoms, and he must move about to diminish them.  A physical examination revealed a flexed gait at the waist, 1+ reflexes in the knee and ankle tendons bilaterally, and 5/5 motor strength in both lower extremities.  Sensation is diminished in th bilateral S1 dermatomes.  A diagnosis of grade II spondylolisthesis of the lumbar spine with evidence of bilateral S1 nerve root irritation on physical examination was given.  

The evidence shows that a rating higher than 10 percent is not warranted for either lower extremity.  The Veteran reports experiencing pain that radiates down his left leg as well as numbness in and tingling in his left leg.  Similarly the August 2010 examiner found that the Veteran had diminished sensation in his bilateral S1 dermatomes.  However, the August 2010 VA examiner also found that the Veteran's reflexes in the knee and ankle tendons were bilaterally 1+, and that he had 5/5 motor strength in both lower extremities.  Therefore, the medical evidence of record shows that the Veteran's bilateral lower extremities have diminished sensation, but also that he has 1+ reflexes in the knees and ankles, and normal muscle strength in both lower extremities.  Similarly, the Veteran is able to walk with a flexed gait.  

38 C.F.R. § 4.124(a) notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The medical evidence of record shows that the Veteran's S1 nerve root irritation of his bilateral lower extremities only involves diminished sensation of his lower extremities and pain.  Furthermore, the medical evidence of record does not show any significant functional limitations as a result of his S1 nerve root irritation of the bilateral lower extremities; nor does the Veteran specifically allege any significant functional limitations as a result of his radiculopathy, but rather alleges his functional limitations result from his low back disability.  Finally, there is no medical evidence of record dated after August 4, 2010, indicating any treatment for the Veteran's S1 nerve root irritation of his bilateral lower extremities.  

Thus, the findings described above correspond to an overall disability level consistent with a mild incomplete paralysis of the sciatic nerve, rather than a moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.

Accordingly the evidence does not establish that the Veteran's S1 nerve root irritation of his bilateral lower extremities warrant ratings in excess of 10 percent under 38 C.F.R. § 4.124a, DC 8520. 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected low back and neurologic disabilities of his lower extremities, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disabilities. 

The competent medical and lay evidence of record does not indicate that the Veteran's low back disability manifests any additional neurologic abnormalities.  See 38 C.F.R. § 4.71(a), Note (1).  

The Veteran genuinely believes that the severity of his low back and bilateral neurologic disabilities warrants a higher rating.  He is competent to report symptoms such as back pain and foot and leg numbness that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether his lumbar spine is ankylosed or whether his sciatic nerve manifests more than mild incomplete paralysis.  His opinion is outweighed by the detailed opinions provided by the VA medical professionals.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time during the pendency of the Veteran's claim has his low back disability or his S1 nerve root irritation of his bilateral lower extremities met or nearly approximated the criteria for a rating in excess of 40 or 10 percent, respectively. Accordingly, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

A preponderance of the evidence is against an evaluation in excess of 40 percent for a low back disability and initial evaluations in excess of 10 percent for S1 nerve root irritation of his bilateral lower extremities; there is no doubt to be resolved; and increased ratings are not warranted.  Gilbert, supra.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent medical evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's low back or neurological disabilities.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as a decreased range of motion of the lumbar spine, back pain, and lower extremity numbness, included in the criteria used to evaluate the Veteran's disabilities.  Thus, a referral to the Under Secretary for extraschedular consideration is not warranted.  See Thun, supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for a low back disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent for S1 nerve root irritation, right lower extremity, is denied.   
 
Entitlement to an initial evaluation in excess of 10 percent for S1 nerve root irritation, left lower extremity, is denied.   


REMAND

The Veteran seeks effective dates prior to August 4, 2010, for the grant of service connection for S1 nerve root irritation, left and right lower extremities, and entitlement to a TDIU.  

Regarding the Veteran's earlier effective date claims, a February 2011 rating decision granted service connection for S1 nerve root irritation of the left and right lower extremities, with separate initial 10 percent evaluations under 38 C.F.R. § 4.124a, DC 8520, effective August 4, 2010.  

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran never filed a separate service connection claim for S1 nerve root irritation of his lower extremities but, rather, the Board raised these claims pursuant to 38 C.F.R. § 4.71a (noting that neurologic abnormalities of a spinal disability are to be separately rated under the appropriate diagnostic code) as part of his January 2006 claim for an increased rating for his service connected low back disability.  Because the Board raised his claims of service connection for neurologic manifestations of his low back disability from the January 2006 increased rating claim, it will also consider that his claim of service connection for neurologic manifestations to have been received by the RO in January 2006.  

VA treatment records dated between January 2006 and August 4, 2010, indicate that the Veteran has pain that radiates from his low back into his legs, but there is also medical evidence of record indicating that he was normal neurologically.  Because the Veteran's low back disability may have manifested a neurologic disability of his lower extremities prior to August 4, 2010, a VA medical opinion is necessary to determine the nature and etiology of any neurologic manifestations of the Veteran's low back disability from January 2006 to August 4, 2010.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding his claim of entitlement to a TDIU, in a June 2011 administrative decision, the Director of Compensation and Pension Services (the Director) found that the Veteran was not entitled to a TDIU on an extra-schedular basis.  Subsequently, the Veteran submitted a private "vocational consultant" opinion dated in July 2011, which indicates that the Veteran's service connected disabilities render him totally unemployable.  The Veteran submitted a waiver of RO consideration of this evidence in the first instance, however because the July 2011 opinion was not considered by the Director, the Veteran's claim for a TDIU should be returned to the Director to be readjudicated in light of the newly submitted evidence.     

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claim folder to an appropriate medical professional to determine the nature and etiology of any neurologic manifestations of the Veteran's service connected low back disability from January 2006 to August 4, 2010.  

The examiner is to review the Veteran's claim folder and provide an opinion as to whether it is at least as likely as not that the Veteran's service connected low back disability caused or aggravated any neurologic disability of either of the Veteran's lower extremities at any time from January 2006 to August 4, 2010.  The examiner is asked to comment on those VA treatment records and examination reports, including an August 2004 VA examination report, dated prior to August 4, 2010, that indicate that the Veteran's low back disability manifested radiating pain in his lower extremities.  

A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Send the Veteran's claim file to the Director of Compensation and Pension Services to reconsider whether the Veteran is entitled to a TDIU on an extra-schedular basis.  The Director is to consider and discuss the July 2011 and March 2010 private vocational consultant opinions and the August 2010 VA examination report.  

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


